TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00190-CV


                                  Mary McClellan, Appellant

                                                v.

                          Johnson City Housing Authority, Appellee


                  FROM THE COUNTY COURT OF BLANCO COUNTY
           NO. CV00621, THE HONORABLE BRETT G. BRAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed an agreed joint motion to dismiss this appeal. The parties

have agreed that (1) this cause should be dismissed, (2) the judgment of the Blanco County Court

should be vacated, (3) costs are to be paid by the party incurring the costs, and (4) the mandate

may issue early as allowed under Texas Rule of Appellate Procedure 18.1(c). We grant the

motion and vacate the Blanco County Court’s judgment. We dismiss the appeal, as well as the

underlying case. See Tex. R. App. P. 42.1(a)(2)(A); id. R. 43.2(e) (allowing court of appeals to

vacate trial court’s judgment and dismiss case), (f) (allowing court of appeals to dismiss appeal).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Joint Motion

Filed: July 19, 2019